Citation Nr: 1626912	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  08-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R.B.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 1971 with service in the Republic of Vietnam from July 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case is currently under the jurisdiction of the VA RO in New York, New York.  The Board remanded the claim in April 2010 and March 2013.

In April 2009, the Veteran presented sworn testimony during a Travel Board hearing in New York, New York, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

In a March 2013 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  The American Legion also signed the March 2013 VA Form 21-22, accepting representation.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked The American Legion's general power of attorney, but, in a March 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In an April 2016 letter, the Board inquired if the Veteran wished to appoint a new representative - as he has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.




REMAND

The Board's review of the VA treatment records obtained on remand reveals an April 2013 VA treatment record referencing an audiogram performed at that time.  However, the audiogram results have not been obtained.  As these results may show left ear hearing loss for VA purposes, they are relevant to the claim.  The claim must be remanded to obtain these records.  

The Board has also reviewed the January 2014 VA audiological examination report and finds that a new examination is warranted.  Specifically, the examiner failed to address the Veteran's contentions of continuous symptoms of hearing loss, including a subjective decrease in hearing acuity, and his service-connected tinnitus, in providing a negative nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  On remand, the Veteran should be afforded a new VA audiological examination to ascertain his current level of hearing acuity and to address his subjective reports of decreased hearing since service and any relationship between his claimed hearing loss and his service-connected tinnitus.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file a copy of the April 2013 VA audiogram, referenced in the April 2013 VA audiological treatment record.  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain such, this must be noted in the claims file and the Veteran must be notified of such.  

2.  Thereafter, schedule the Veteran for a VA audiological examination with an appropriate examiner to address the nature and etiology of his claimed bilateral hearing loss.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the letters from the Veteran's private ENT discussing the relationship of his hearing loss to service.  This must be noted in the examination report.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that hearing loss in either ear is related to active service.  The examiner must provide such an opinion regardless of whether s/he finds hearing loss for VA purposes on examination.  The examiner must specifically address the Veteran's complaints of subjective decreased hearing since service, his service-connected tinnitus and whether the Veteran has delayed-onset hearing loss that is related to noise exposure in service.  

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




